Citation Nr: 1521278	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962 with additional service from September 1962 to September 1966.

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual Benefits Management System (VBMS) and Virtual VA electronic claims files contain duplicate copies of evidence already associated with the physical claims file.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam; however, did serve in Thailand from May 1962 to August 1962 and is not presumed to have been exposed to herbicide agents therein.

2.  The Veteran did not sustain any injury, disease or event, to include herbicide exposure, manifesting in diabetes mellitus, type II, during active service, nor was this disorder incurred during active service.

3.  Diabetes mellitus, type II, is listed among chronic diseases under 38 C.F.R. 
§ 3.309(a).

4.  Diabetes mellitus, type II, did not manifest to a compensable degree within one year of separation from service, nor were symptoms of diabetes mellitus, type II, chronic in service or continuous since separation from service.  

5.  The Veteran complained of urinary frequency and nocturia during service, but his current diagnosis of diabetes mellitus, type II, is not attributable to service, to include such complaints therein.




CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), (a)(6)(ii), 3.309(a), (e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO sent a letter to the Veteran in April 2010 in connection with his claim for service connection on appeal, prior to the initial decision on the claim in September 2010.  This letter informed the Veteran of the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence. The letter also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service personnel records, service treatment records, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination for diabetes mellitus in September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the issue on appeal because, as shown below, the examiner provided the requisite objective test results to adequately identify the nature and etiology of the Veteran's current disorder.  The examiner also reviewed the Veteran's claims file, considered his medical history during service and thereafter, and provided sufficient rationale for the opinion provided.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Service Connection Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as diabetes mellitus, type II, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. 
§ 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include diabetes mellitus, type II, shall be service connected if manifests to a compensable degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  See also M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10 (December 16, 2011) (provisions that VA must follow to verify herbicide exposure in the Republic of Vietnam and locations other than the Republic of Vietnam, particularly in Thailand and in other locations). 

With regard to a contention of herbicide exposure in Thailand, pertinent provisions of the VA Adjudication Manual (M21-1) provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era,' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q); see also VBA Fast Letter 09-20, 'Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era.'

Analysis

At the outset, the Board acknowledges that review of the evidentiary record shows the Veteran has a current diagnosis of the claimed disorder on appeal.  Specifically, a diagnosis of diabetes mellitus, type II, is noted in private treatment records, VA treatment records, and in the September 2010 VA examination report during the appeal period.  

The Veteran contends that service connection is warranted for the claim on appeal due to herbicide exposure during his foreign military service in Vietnam.  Specifically, he asserted serving in Vietnam during the year of 1962 in a July 2008 VA Form 21-526 (Application for Compensation and/or Pension Benefits).  He reiterated serving in Vietnam, as noted in an April 2010 VA Form 21-0820 (Report of General Information).  In a June 2012 VA Form 21-4138 (Statement in Support of Claim), the Veteran explained that he was "initially stationed in Hawaii and the unit was deployed from Thailand to Vietnam in 1962.  [They] traveled to Vietnam by convoy by way of the Freedom Highway into Vietnam.  [They] were sent there for training for several months and then returned to Hawaii.  The unit [he] was assigned to was the 27th Infantry, 25th Division."  He reiterated such contentions in the September 2013 VA Form 9 (Substantive Appeal).  In addition, the Veteran reported in an April 2011 VA Form 21-4138 that he had some high glucose readings while on active duty.

While the Veteran is competent to describe events as they come to him through his senses, the Board finds that such descriptions are not credible in light of the objective findings in this case that do not confirm his alleged visits to Vietnam.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Review of the record shows that he served in the United States Army, Pacific for 1 year, 6 months, and 26 days, as noted on his DD Form 214.  Service personnel records document the Veteran served at Travis Air Force Base in Honolulu, Hawaii from February 6, 1961 to August 31, 1962 with Co A 1st BG 27th Inf APO 25.  During such service, he served in Korat, Thailand from May 19, 1962 to August 31, 1962 with the same Company.  On September 1, 1962 he was en route to the Continental United States (CONUS) and stationed in Oakland, California until separation three days later.  Thereafter, the Veteran served with the US Army Corps Control Group from September 4, 1962 to September 5, 1966 with the 325th General Hospital in Kansas City, Missouri and at Camp McCoy, Wisconsin. 

In September 2012, a request was submitted for verification of the Veteran's service in Vietnam from May 1, 1962 to August 20, 1962 with A CO, 1st Battle Group, 27th INF RFT, 25th ID.  The request also noted the "Veteran reports that his unit had a great big convoy running through the night down the Freedom Highway into Vietnam during the summer of 1962.  Please confirm that this unit travelled to Vietnam."  An August 2013 response noted the following:

We coordinated our research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate 1962 unit records submitted by the 1st Battle Group, 27th Infantry (1st BG, 27th Inf).  However, the US Army historical records available to us document that the 1st BG, 27th Inf was stationed in Thailand.  The records do not mention or document that the 1st Bg, 27th Inf was in Vietnam in 1962.  Therefore, we are unable to dcument or verify that [the Veteran] or his unit travelled to Vietnam for training in the summer of 1962.

Since the regulation requires the Veteran to have set foot within land borders of Vietnam for the presumptive service connection to attach, the Board finds that the objective evidence of record outweigh the Veteran's assertions that he stepped foot on land in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to the presumptive connection); see also VAOPGCPREC 27-97 (July 23, 1997).  

With regard to documentation of the Veteran's service in Thailand from May 19, 1962 to August 31, 1962, the Board finds that his service therein was prior to the documented testing of tactical herbicides that were  conducted in Thailand in 1964. See Memorandum on 'Herbicide Use in Thailand during the Vietnam Era.'  This Memorandum also notes that there are no records of tactical herbicide storage or use in Thailand other than the 1964 tests.  It is acknowledged that modified RANCH HAND aircraft flew insecticide missions in Thailand which involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes;" however, these missions were conducted in 1963 and 1966, again after the Veteran's service in Thailand.  As a result, any lack of further development, pursuant to the M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) (December 16, 2011) is not prejudicial to the Veteran's claim on appeal as the Board finds that any theory of entitlement to service connection based on herbicide exposure in Thailand lacks merit and there is no reasonable possibility that further VA assistance would substantiate the claim.  

As a result, the Board finds that service connection for diabetes mellitus, type II, on a presumptive basis as due to exposure to certain herbicide agents in Vietnam or Thailand is not available in this case.

The Board also finds that the Veteran's current diagnosis of diabetes mellitus, type II, was not incurred in service to establish service connection pursuant to 38 C.F.R. § 3.309(d).  The onset of this disorder is not shown in the Veteran's service treatment records discussed above and review of his post-service private treatment records document onset many years after separation from service.  Specifically, post-service private treatment records with Dr. K. Nguyen dated from September 1998 to July 2010 show ongoing treatment, to include for diabetes mellitus, type II.  VA treatment records dated from August 2008 and December 2009 to March 2010 document treatment for diabetes mellitus, type II.  The September 2010 VA examination report further documents an approximate onset of diabetes mellitus, type II, in 1989 and/or 25 years ago.  As a result, the Board further finds that the Veteran's diabetes mellitus, type II was not incurred during service, manifest to a compensable degree within one year of separation from service, nor were symptoms of diabetes mellitus, type II, chronic in service or have been continuous since separation from service.  Thus, service connection for diabetes mellitus, type II, under the presumptions for chronic diseases have not been met.  See to 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a).

With regard to an in-service occurrence to establish service connection on a direct basis, review of the Veteran's service treatment records show he complained of urinary frequency and nocturia during active service.  Thus, the second criteria to establish service connection on a direct basis has been met.  Specifically, he was assessed with non-specific urethritis in November 1960 and complained of frequency and nocturia for three days with no hematuria in December 1960.  In March 1961, he underwent a routine urology clinic consultation at which he reported a 6 to 7 month history of urinary frequency and nocturia, voiding every 15 to 30 minutes during the day and 1 to 2 times nightly.  In April 1961, he was assessed with psychogenic urinary frequency and rule out diabetes mellitus, and it was recommended he return for further evaluation.  Approximately one week later, the Veteran reported being able to control his frequency of urination to approximately every 2 to 3 hours at present.  The physician noted "[b]ecause of [the Veteran's] lack of other urinary symptoms and of the evaluation at the last visit I do not believe that cystoscopy is indicated at this time" and no diagnosis was rendered.  At the time of separation from service, the Veteran marked "no" for having or ever having had a history of frequent or painful urination on the September 1962 Report of Medical History and clinical evaluation of his endocrine system was normal at the September 1962 separation examination report.

In light of the documented in-service complaints of urinary frequency and nocturia, as discussed above, the evidence of record further establishes that the Veteran's current diabetes mellitus, type II, is not related to such in-service occurrences.  Thus, the third criteria to establish service connection on a direct basis has not been met.  The September 2010 VA examiner opined it is less likely as not that the Veteran's current diabetes mellitus, type II, was caused by or a result of frequency of urination and elevated glucose levels while in the military.  This opinion was rendered following the clinical evaluation and review of the claims file, and supported with a detail rationale.  The examiner explained the following:

[T]here is . . .  no evidence of infection or elevated sugar.  [Service treatment records] [do] not show that [the Veteran] had a urethritis but SWAB of urethra C&S was negative.  Though he had several clinic visits for increased urination (which he'd had for 6+ months) between 3/21/61 and 4/21/61, notes reflect that there was no infections.  His [urinalysis] was negative for sugar or infection and his blood sugar was noted to be 103 (negative).  His weight at discharge was 146.  He denies any [familial history] of DM and only one brother has been on anything for DM (Metformin) and is now off of it.  [The Veteran] is 300 [pounds] now though he says he was not this heavy when diagnosed with DM 25 [years] after discharge.  He has several other disease processes now which are associated with his (poorly controlled, long standing) diabetes mellitus, type II.

There is no other opinion which addresses the etiology of the Veteran's disability.  As discussed above, the VA examination and medical opinion are probative as the examiner adequately identified the nature and etiology of the Veteran's current diabetes mellitus, type II, reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinion provided.  Accordingly, the opinion is found to carry significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The Board acknowledges that the Veteran is competent to report symptoms and observations because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render an opinion regarding the complex etiology of diabetes mellitus.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In this circumstance, the Board gives more weight to the VA opinion rendered by a trained medical professional.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


